 

 

 

   
 
 
 
 
 
 

fusDC SDNY 7 ae
+} DOCUMENT Ree
ELECTRONICALLY FILED
{DOC #:

| DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY F. CRAWFORD,

 

 

 

 

 

 

Plaintiff
’ 16 Civ. 9137 (LAP)

-against-
ORDER

 

EXLSERVICE.COM, LLC, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is a motion for partial summary judgment
filed by Defendants ExlService.com, LLC, ExlService Holdings,
Inc., ExlService Inc., ExlService.com, Inc., William A. Bloom,
Rohit Kapoor, and Pavan Bagai (together, “Defendants”). (See
Notice of Motion, dated Apr. 25, 2019 [dkt. no. 53].)

Defendants ask the Court to dismiss Plaintiff Mary F.
Crawford’s (“Crawford”) claims for: (1) unequal pay in violation
of the Equal Pay Act, 29 U.S.C. § 206(d) (“EPA”), and N.Y. Lab.
L. § 194 (“NYEPA”); (11) unlawful wage disparity in violation of
Title VII of the Civil Rights Act of 1964 (“Title VII”), the New
York State Human Rights Law (“NYSHRL”), and the New York City
Human Rights Law (“NYCHRL”); (iii) retaliation under the NYSHRL
and NYCHRL; and (iv) hostile work environment in violation of
Title VII, the NYSHRL, and the NYCHRL. (See Memorandum of Law

in Support of Motion for Partial Summary Judgment, dated Apr.

25, 2019 [dkt. no. 54].) For the reasons stated below,
Defendants’ motion is GRANTED with respect to the retaliation
claims and DENIED as to all other claims.
T. Legal Standard

Under Rule 56 of the Federal Rules of Civil Procedure, a
court may grant summary judgment when “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 96 (a). “The
movant bears the burden of demonstrating the absence of a
genuine dispute of fact, and, to award summary judgment, the
court must be able to find after drawing all reasonable
inferences in favor of a non-movant that no reasonable trier of

fact could find in favor of that party.” Palmer/Kane LLC v.

 

Rosen Book Works LLC, 204 F. Supp. 3d 565, 568 (S.D.N.Y. 2016).

 

It is well settled that “credibility assessments, choices
between conflicting versions of events, and the weighing of
evidence are matters for the jury, not for the court on a motion

for summary judgment.” Curry v. City of Syracuse, 316 F.3d 324,

 

333 (2d Cir. 2003). In the context of employment discrimination
lawsuits, courts must be “especially cautious” in granting
summary judgment “because the employer’s intent is often at
issue and careful scrutiny may reveal circumstantial evidence
supporting an inference of discrimination.” Belfi v.

Prendergast, 191 F.3d 129, 135 (2d Cir. 1999).

 

 
II. Discussion

1. Equal Pay Act Claims

 

Summary judgment is unavailable on the EPA and NYEPA
claims. As a threshold matter, the parties’ submissions reveal
fact issues regarding whether Crawford and her more highly
compensated male colleagues performed substantially equal work.

See Belfi v. Prendergast, 191 F.3d 129, 135 (2d Cir. 1999) (to

 

prevail on an EPA claim, the plaintiff must establish that the
“employer pays different wages to employees of the opposite sex”
who “perform equal work on jobs requiring equal skill, effort,
and responsibility . . . under similar working conditions”).
Although, among other differences, Crawford and her comparator
colleagues at times held different titles and oversaw business
lines generating different amounts of revenue, reasonable jurors
could nonetheless conclude that, for certain periods of time,
Crawford and her comparators performed substantially equivalent
functions. This is a question for the jury to resolve. See

Jamilik v. Yale Univ., 362 Fed. Appx. 148, 150 (2d Cir. 2009)

 

(noting that questions about “the equivalence of two positions
pursuant to an EPA claim are best left to the trier of fact”).
There are also fact issues concerning whether Defendants’
proffered justifications for the pay disparity between Crawford
and her male colleagues--i.e., that bonuses and other forms of

compensation were tied to neutral factors including performance,

 

 
experience, and responsibility--are pretextual. See Ryduchowski

v. Port Auth. of N.Y. & N.J., 203 F.3d 135, 142 (2d Cir. 2000)

 

(“Once the employer proves that the wage disparity is justified
by one of the EPA’s four affirmative defenses, the plaintiff may
counter . . . by producing evidence that the reasons the
defendant seeks to advance are actually a pretext for sex
discrimination.” (citation and internal quotation marks
omitted)). Among other things, Crawford presented evidence that
her performance and experience were on par with that of her male
comparators, that Defendants exercised significant discretion in
setting compensation, and that the company favored Indian men
over non-Indian women. (See Memorandum of Law in Opposition to
Motion for Partial Summary Judgment (“Opp.”), dated June 6, 2019
[dkt. no. 69], at 17-20, 22-23.) Drawing all inferences in
favor of Crawford, this leaves open the possibility of
reasonable jurors concluding that sexual discrimination
explained the pay disparity. The Court therefore denies summary
judgment on the EPA claims.

ii. Non-EPA Wage Disparity Claims

 

Fact issues also require denial of summary judgment on
Crawford’s wage disparity claims under Title VII, NYSHRL, and
NYCHRL. As with the EPA claims, the Court finds that reasonable
jurors could conclude that Crawford was paid less than her male

comparators for substantially equal work and reject as

 
pretextual Defendants’ proffered, nondiscriminatory reasons for

the pay disparity. See, e.g., Husser v. N.Y. City Dep’t of

 

Educ., 137 F. Supp. 3d 253, 270-71 (E.D.N.Y. 2015) (denying

 

summary judgment when plaintiff produced no direct evidence of
discrimination but showed that employer knew she was paid less
than her comparators and failed to redress the pay discrepancy).

1ii. Retaliation Claims

 

Crawford does not oppose Defendants’ motion for summary
Judgment on her retaliation claims. (See Opp. at 1 n.2
(“Crawford has determined to narrow the issues for trial and not
press her retaliation claim.”); Reply Memorandum of Law in
Support of Motion for Partial Summary Judgment, dated June 28,
2019 [dkt. no. 78], at 1 n.1). Accordingly, the Court grants
summary judgment in Defendants’ favor as to those claims.

iv. Hostile Work Environment Claims

 

The parties’ submissions disclose fact issues that preclude
summary judgment on Crawford’s hostile work environment claims
under Title VII, NYSHRL, and NYCHRL.

To establish a hostile work environment claim under Title
VII and NYSHRL, the plaintiff must show that “harassment has
reached a certain qualitative level that it is sufficiently
severe or pervasive [so as] to alter the conditions of the

victim’s employment.” See Raniola v. Bratton, 243 F.3d 610, 617

 

(2d Cir. 2001). In opposing summary judgment, Crawford cites a

 

 
few sex-related comments by managers, the company’s skewed
diversity ratio, Crawford and another employee’s impressions
that the company favored Indian men over non-Indian women, and a
laundry list! of instances in which Crawford claims she was
treated worse than her male Indian counterparts. (See Opp. at
26-28.) Although it is a close call, evaluating the totality of
the circumstances in the light most favorable to Crawford, the
Court concludes that the hostile work environment claims cannot
be dismissed at this juncture. fit may well be that, after
trial, the jury will find that Crawford did not suffer severe
and pervasive harassment that altered her employment conditions.
But on this record, the Court cannot conclude as a matter of law
that no reasonable juror could reach the opposite conclusion.
Having found issues of material fact on the Title VII and
NYSHRL hostile work environment claims, the Court also denies
Defendants’ motion for summary judgment on the NYCHRL claim.

See Springs v. City of New York, No. 17 Civ. 451 (AUN), 2019 WL

 

1429567, at *15 (S.D.N.Y. Mar. 29, 2019) (“Because the Court
concluded that there is sufficient evidence to allow a

reasonable juror to conclude that Plaintiff experienced a

 

1 Although Defendants argue that this list is irrelevant to the
hostile work environment claim, the case law is clear that
disparate treatment “may be considered as part of the totality
of the circumstances creating a hostile work environment.”
Piston v. County of Monroe, No. 08 Civ. 6435, 2012 WL 4490652,
at *11 (W.D.N.Y. Sept. 27, 2017) (collecting cases).

 

6

 

 

 
hostile work environment under Title VII and NYSHRL, the Court
finds that he has also met the lesser burden under NYCHRL.”).
TIT. Conclusion
For the foregoing reasons, Defendants’ motion for partial
summary judgment is GRANTED with respect to Crawford’s
retaliation claims and otherwise DENIED. The Clerk of the Court

is directed to close the open motion [dkt. no. 53].

SO ORDERED.

Dated: New York, New York
November 12, 2019

    

KMMELEE CE of
LORETTA A. PRESKA
Senior United States District Judge

 
